DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following errors.
Reference number “115” seen in Figure 1 is not present in the Specification.
Reference number “745” seen in Figure 7A is not in the Specification.
Specification Paragraph 0065 recites reference number “505”. This reference number is not in the drawings.
Specification Paragraph 0082 recites the paint tray having reference number ‘1107’ and the paint container having reference number ‘1100’. However, in Figure 11, these appear to be reversed wherein the paint tray is identified with reference number ‘1100’ and the paint container with reference number ‘1107’. 
Figure 12 identifies reference number “1251”. This number is not in the Specification.
Specification Paragraph 0082 recites a bendable tab. This is not shown in the drawings. 

The drawings also are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bendable tab recited in Claim 5 must be shown or the feature canceled from the claim.  No new matter should be entered.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cutler (US 2011/0101000). 
Regarding Claim 15, Cutler discloses a method for draining a paint container into a paint tray (Paragraph 024). The paint tray comprises a base (26) one or more sidewalls (28, 30, 32, 34) integrated with one or more edges of the base, the one or more sidewalls extending in an upward direction from the base. This defines a reservoir for holding paint, the reservoir defined by the base and the one or more sidewalls. Cutler also discloses a paint container securing mechanism (42A and 42B) coupled to at least one sidewall and a drainage spout (39) integrated to one of the one or more sidewalls. The method involves placing the reservoir in a vertical position above an opening of the paint container, wherein the paint tray is positioned over the paint container at an angle sufficient to permit flow of paint from the paint tray into the paint container; securing the paint tray to the paint container via the paint container securing mechanism; and allowing the paint tray to drain into the paint container via the drainage spout.
Allowable Subject Matter
Claims 1-14, 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The mechanism of a paint container securing mechanism integrated and coupled to at least one sidewall of the one or more sidewalls is novel in the art. Previous approaches to drain a paint container’s contents into a paint tray typically utilize attachments such as Krusoe (US 2013/0299436), Ivins (US 6715647), or McRoberts (US 4399847) Figure 3. While there are multiple rim attachment drainage structures as seen in Church (US 4275818), Cummins (US 9085379), and McMahon (US 2016/0039569), a paint container securing mechanism integrated into the sidewalls of a tray having a drainage spout appears novel in the art.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736